                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 MAXUS METROPOLITAN, LLC,                         )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )   Case No: 20-cv-00095-FJG
                                                  )
 TRAVELERS PROPERTY CASUALTY                      )
 COMPANY OF AMERICA,                              )
                                                  )
         Defendant.                               )

                   REPLY SUGGESTIONS IN SUPPORT OF
         TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA’S
       MOTION TO EXCLUDE EXPERT TESTIMONY OF DANIEL M. BAXTER

        Defendant Travelers Property Casualty Company of America (“Travelers”) submits the

following Reply Suggestions in Support of its Motion to Exclude Expert Testimony of Daniel M.

Baxter (“Baxter”):

I.      INTRODUCTION

        Plaintiff bears the burden of establishing that Baxter’s opinions are reliable and admissible.

FED. R. EVID. 702; Daubert v. Merrell Dow Pharm., Inc. 509 U.S. 579, 597 (1993). Instead of

squarely meeting that burden, similar to Plaintiff’s Response to Travelers’ Motion to Exclude

Irmiter and Carlson, Plaintiff again attempts to distract the Court from the true evidentiary issues

by focusing instead on Baxter’s qualifications and misconstruing language of the insurance

contract at issue.

II.     ARGUMENT

        Plaintiff does not dispute that Baxter’s Rule 26 disclosure did not address the test results

his own laboratory generated in February 2020. Rather, Maxus argues that the results were

essentially more “garbage” and were redundant. Unfortunately for Plaintiff, the subjective quality




         Case 4:20-cv-00095-FJG Document 103 Filed 07/12/21 Page 1 of 9
of the results is not the litmus test for whether an expert is required to address all of the data –

Baxter was required to address it, but he did not. As explained below, Baxter’s refusal to consider

and address these results is textbook, impermissible cherry-picking, and on this point, Maxus has

failed to carry its burden of proof to demonstrate that Baxter’s opinions are admissible.

        Instead, Plaintiff argues that Travelers’ approach of considering “Baxter as though he were

conducting a stand-alone analysis of Metropolitan” is too broad, and as a result, he was not required

to review the data from his own laboratory. (Doc. 92, p. 11 of 23). Plaintiff, in an obvious effort

to sidestep Baxter’s blatant cherry-picking seeks to limit Baxter’s role to “reviewing Travelers’

experts’ action with respect to sampling collection and analytical methods.” (Doc. 92, p. 11 of 23).

However, even under this restricted role, Baxter’s choice to ignore his own data cuts so deeply

into the foundation of his opinions that they cannot be salvaged. This limitation does not change

the fact that Baxter ignored data from his own laboratory in order to offer opinions regarding the

reliability of Travelers’ collection and sampling methods. In fact, data from Baxter’s own

laboratory confirms the reliability of Travelers’ collection and sampling methods, for Baxter’s lab

rendered the same results as Travelers. While Travelers’ understands the limited scope of Baxter’s

role in this case, Baxter may not ignore his laboratory’s own data. Baxter’s willful avoidance of

this data renders his opinions inadmissible.

        Moreover, Travelers does not dispute that Baxter did not conduct a stand-alone analysis of

the Metropolitan and the fire, for it is true that the basis of Baxter’s understanding of the fire is the

inadmissible opinions of Plaintiff’s unqualified expert, Thomas Irmiter (“Irmiter”). Therefore, his

opinions based on this flawed understanding of the fire further renders his opinions unreliable and

inadmissible.

        A.      Baxter’s Opinions Regarding Travelers’ Collection and Sampling Methods
                Are Unreliable and Inadmissible.

                                                   2

         Case 4:20-cv-00095-FJG Document 103 Filed 07/12/21 Page 2 of 9
       Baxter first opines that the sampling methods used by Travelers’ experts are inappropriate

and inaccurate for the assessment of structure related fires and states “[t]he use of wipe sampling

and TEM analysis procedure will result in the under-reporting of any fire/combustion particles

present.” (Doc. 92-9, p. 14 of 37). However, in order to arrive at this opinion, Baxter turned a blind

eye to the findings of his own laboratory rendering this first opinion inadmissible. See LeClerq v.

The Lockformer Co., No. 00-C-7164, 2005 WL 1162979 at *4 (N.D. Ill. Apr. 28, 2005) (excluding

an expert whose report did not address results from his own company’s sample analysis that did

not support the expert’s opinions).

       Plaintiff argues that the wipe sampling employed by Travelers’ expert was inappropriate

and would not preserve the integrity of the aciniform particles. Plaintiff also argues that the TEM

analysis performed for Travelers by RJ Lee destroyed any of the materials Travelers insured

against, specifically, that those substances “did not stand a chance against the TEM analysis.”

While Baxter opines that Travelers’ experts’ sampling and analytical methods would result in the

under-reporting of any fire/combustion particle present, it is undisputed that his own laboratory

conducted its own analysis using its own chosen analytical methods and protocols. Plaintiff

concedes that “Baxter’s laboratory EAA analyzed some of those samples under the full range of

reflected and transmitted light with optical microscopy.” (Doc. 92, p. 19 of 23.) According to his

own classification range, EAA’s analysis did not result in a single sample that indicates soot or

other “fire/combustion residue concentration” beyond typical background levels.

       Moreover, the samples Baxter’s laboratory analyzed were collected by FBS through

sample collection methods FBS chose, and the results derived from those protocols actually

supported Travelers’ findings. In fact, Plaintiff concedes as much in stating that FBS “collected

samples from the [same] locations” using the “accepted tape lift method.” (Doc. 92, pp. 18-19 of

                                                  3

         Case 4:20-cv-00095-FJG Document 103 Filed 07/12/21 Page 3 of 9
23.) In turn, as Plaintiff states, EAA’s data “is not contradictory” and “is redundant” of the data

produced RJ Lee Group, on which Travelers experts rely. (See Doc. 92, p. 16-17 of 23.) However,

Plaintiff argues that “[t]hese redundant results do not change Baxter’s opinion in any way.” (Doc.

92, p. 17 of 23.)

       This is a textbook situation of “‘cherry-picking’, which requires exclusion under Daubert.

See In re Prempro Prod. Liab. Litig., No. MDL 4:03-CV-1507-BRW, 2012 WL 13033298, at *3

(E.D. Ark. Apr. 11, 2012) (“cherry-picking” positive studies, or specific data . . . while ignoring

contrary studies or data raises red flags in a Daubert analysis. . . [and] results in exclusion of the

testimony only when the expert formed an opinion before reviewing the scientific evidence

and then ignored ‘the great weight of the evidence that contradicts.’”) (emphasis added).

Here, Baxter opined that Travelers’ methods of using wipe samples and TEM analysis would

produce unreliable results, yet Plaintiff rests on its bare argument that Baxter’s own laboratory’s

data was not ignored and does not impact his opinions. However, Baxter neither cites nor lists

these results as a basis for his opinion. Moreover, Baxter has not submitted an affidavit to support

Plaintiff’s statements or otherwise explain why the results were ignored, creating the obvious

question of why, when the explanation of the EAA results was so simple, a scientist such as Baxter

failed to address them in his report or offer some other explanation as to why they were completely

concealed. While one could speculate as to the answer, simply by virtue of having left this question

unanswered, it is clear that Maxus has failed to carry its burden to establish that Baxter’s cherry-

picking does not run afoul of Rule 702.

       As detailed in Travelers’ motion, Mr. Baxter’s avoidance of his own data in order to further

a narrative he was retained to espouse is fatal to the reliability of his opinions regarding Travelers’

collection and sampling methods. Scientific principles require evaluation of all data, and it is



                                                  4

         Case 4:20-cv-00095-FJG Document 103 Filed 07/12/21 Page 4 of 9
abundantly clear that Baxter has not and will not do that. Accordingly, Baxter’s unreliable opinions

regarding Travelers’ experts’ sampling techniques and resulting data are inadmissible and due to

be excluded.

        B.      Baxter’s Opinions Regarding Travelers’ Selected Sampling Locations Are
                Unreliable and Inadmissible.

        While Plaintiff argues that “[a] proper sampling location is informed by the fire being

analyzed,” (Doc. 92, p. 9), Plaintiff fails to address Baxter’s fundamentally flawed understanding

of the fire, which is based on communications with one of Maxus’ unqualified experts, Tom

Irmiter. (Doc. 92, p. 12 of 23). While Plaintiff argues that Baxter’s opinion regarding sampling

locations is “based on [his] background conducting both field inspections and subsequent

laboratory analysis,” (Doc. 92, p. 11), Baxter’s report clearly states that his understanding of the

fire is as follows:

        It is also my understanding by phone communications and email from Mr. Tom Irmiter of
        Forensic Building Sciences that “Smoke enveloped the building. So entry was both
        internal through exterior windows and vents and then deposited through the building by
        operating HVAC systems. Fire blocking has not been completed in phases 4-5 and this
        added to the cross contamination.”

(Doc. 72-4, pp. 8–9 of 37)(emphasis in original).

        In an attempt to cure Baxter’s reliance on Irmiter’s inadmissible fire dynamics and building

pressurization opinions, Plaintiff incorrectly states that “Baxter’s opinion is not based on the fire’s

movement or pressurization.” (Doc. 92, p. 11 of 23). However, the movement of smoke and

pressurization of the building is, in fact, the basis for Baxter’s opinions regarding “proper”

sampling locations. For example, Baxter states:

        1.      Aciniform soot can migrate into wall cavities when the interior spaces have
                become pressurized, are significant heated, or the room interior has an
                elevated concentration of smoke as was likely in the case of this fire.




                                                  5

          Case 4:20-cv-00095-FJG Document 103 Filed 07/12/21 Page 5 of 9
       2.      The fine aciniform soot materials will typically migrate through
               penetrations with a pressure differential or concentration gradient such
               as wall outlets, switch plates, can lighting, or where there is an unsealed
               penetration.

(Doc. 92, p. 12 of 23; Doc. 72-3, p. 15 of 37 (emphasis added).

       As detailed in Travelers’ Motion to Exclude Expert Testimony of Thomas Irmiter and Neil

Carlson, Irmiter is unqualified to offer opinions regarding fire dynamics (e.g. fire behavior, smoke

movement, etc.). Therefore, Baxter’s opinions based on Irmiter’s unqualified opinions regarding

fire dynamics and building pressurization are due to be excluded. See Barrett v. Rhodia, Inc., 606

F.3d 975, 982 (8th Cir. 2010) (excluding an expert’s opinions to the extent her opinion regarding

the source and concentration of exposure relied entirely on the speculative and inadmissible

opinion of another expert). Plaintiff attempts to differentiate the matter at hand from the facts in

Barrett by stating that Baxter’s opinion relates to the appropriateness of Travelers’ experts

analyses of fire by-product. (Doc. 92, p. 15 of 23). However, such opinion is inarguably based on

his communications with Irmiter regarding the fire’s behavior and conditions that allegedly existed

to distribute combustion by-product, a science in which Irmiter is not qualified to opine. Baxter’s

acceptance of Irmiter’s unqualified and speculative opinion is fatal to Baxter’s opinions, for

Irmiter’s theory of the fire’s behavior constitutes the foundational assumption upon which Baxter

based his opinion regarding “proper” sampling locations. Accordingly, Baxter has not established

that his opinions regarding sampling locations are “informed by the fire being analyzed.” Instead,

his opinions are based on the unreliable opinions of an unqualified expert. Therefore, Baxter’s

opinions as to “proper sampling locations” are likewise unreliable and inadmissible.

       C.      Baxter’s opinion should be limited to rebuttal testimony.

       To the extent that any of Baxter’s opinions are admissible, which they are not, his testimony

should be limited to rebuttal testimony. Federal Rule of Civil Procedure 26(a)(2)(D)(ii)

                                                 6

         Case 4:20-cv-00095-FJG Document 103 Filed 07/12/21 Page 6 of 9
characterizes rebuttal experts as those who present “evidence [that] is intended solely to contradict

or rebut evidence in the same subject matter identified by another party under Rule 26(a)(2)(B) or

(C).” Plaintiff states that Baxter’s “role is limited to reviewing Travelers’ experts’ actions.” (Doc.

92, p. 11 pf 23.) As such, Plaintiff argues that Travelers cannot consider Baxter’s testimony as if

he were conducting an independent analysis. (Id.) In turn, Plaintiff has made clear that the entirety

of Baxter’s opinions constitutes rebuttal evidence. When an expert’s opinion is limited to rebuttal

testimony, that expert should not testify in the party’s case-in-chief. See Lindner v. Meadow Gold

Diaries, Inc., 249 F.R.D. 625, 636 (D. Haw. 2008); see also Specter v. Tex. Turbine Conversions,

Inc., No. 3:17-CV-00194, 2020 WL 72343369 at *4 (D. Alaska Dec. 8, 2020); Johnson v. Grays

Harbor Cmty Hosp., No. C06-5502BHS, 2007 WL 4510919 at *2 (W.D. Wash. Dec. 19, 2007).

An expert who provides rebuttal testimony should only be called to testify after the court has heard

testimony regarding the opinions that the rebuttal expert seeks to rebut. Id; Theoharis v. Rongen,

No. C13-1345RAJ, 2014 WL 3563386 at *3 (July 18, 2014). Thus, to the extent that this Court

finds any of his opinions to be admissible, those opinions should be properly limited as rebuttal

testimony, which cannot be offered unless and until Travelers’ experts have given testimony as to

the opinions Baxter intends to rebut.

IV.    CONCLUSION

       Plaintiff offers Baxter’s opinions in an attempt to support the notion that Travelers’ experts

“turned a blind eye” to appropriate sampling procedure; however, Plaintiff’s opposing statement

makes clear that it hopes this Court will “turn a blind eye” to the unreliability of circumstances

within which Baxter’s opinion was generated. Plaintiff ignores that Baxter’s testimony is

inherently unreliable because it contradicts his own findings. Further, Plaintiff ignores that

Baxter’s opinions are founded upon a wholly unreliable understanding of the behavior of the fire



                                                  7

         Case 4:20-cv-00095-FJG Document 103 Filed 07/12/21 Page 7 of 9
that allegedly distributed fire combustion by-products throughout the other structures of the

Metropolitan. Plaintiff appears to insist that such unreliable circumstances are unimportant

because Baxter’s testimony is limited in scope to a critique of Travelers’ experts’ conduct.

However, Plaintiff cannot limit its way around the inherent unreliability of Baxter’s testimony.

       WHEREFORE, Travelers respectfully requests that this Court grant Travelers’ Motion to

Exclude Expert Testimony of Daniel M. Baxter.

                                                     Respectfully submitted,

                                                     s/Brenen G. Ely
                                                     Brenen G. Ely (pro hac vice)
                                                     Kenneth W. Boyles, Jr. (pro hac vice)
                                                     ELY & ISENBERG, LLC
                                                     3500 Blue Lake Drive, Suite 345
                                                     Birmingham, Alabama 35243
                                                     Telephone: (205) 313-1200
                                                     Facsimile: (205) 313-1201
                                                     bely@elylawllc.com
                                                     kboyles@elylawllc.com

                                                     Dale L. Beckerman, MO Bar #26937
                                                     Daniel E. Hamann, MO Bar #28164
                                                     DEACY & DEACY, LLP
                                                     920 Main Street, Suite 1000
                                                     Kansas City, Missouri 64105
                                                     Telephone: (816) 421-4000
                                                     Facsimile: (816) 421-7880
                                                     dlb@deacylaw.com
                                                     deh@deacylaw.com

                                                     Attorneys for Defendant Travelers Property
                                                     Casualty Company of America




                                                8

         Case 4:20-cv-00095-FJG Document 103 Filed 07/12/21 Page 8 of 9
                                   CERTIFICATE OF SERVICE

          I do hereby certify that on July 12, 2021, I electronically submitted the foregoing with the

Clerk of the Court for the United State District Court for the Western District of Missouri using

the CM/ECF system, which will send a Notice of Electronic Filing to the following counsel of

record:

Michael J. Abrams
Kimberly K. Winter
Brian W. Fields
Noah H. Nash
Lathrop GPM, LLP
2345 Grand Boulevard, Suite 2200
Kansas City, Missouri 64108-2618
Telephone: (816) 292-2000
Facsimile: (816) 216-2001
michael.abrams@lathropgpm.com
kim.winter@lathropgage.com
brian.fields@lathropgpm.com
noah.nash@lathropgpm.com



                                                        s/Brenen G. Ely
                                                        OF COUNSEL




                                                   9

           Case 4:20-cv-00095-FJG Document 103 Filed 07/12/21 Page 9 of 9
